Citation Nr: 0105384	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  99-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to service connection for a left foot 
disorder manifested by
complaints of pain in the foot and toes.

4.  Entitlement to service connection for a right foot 
disorder, other than the
residuals of a stress fracture of the 3rd metatarsal, 
manifested by complaints of pain
in the foot and toes.

5.  Entitlement to service connection for a left hand 
disorder manifested by
complaints of pain.

6.  Entitlement to service connection for a right hand 
disorder manifested by
complaints of pain and locking.

7.  Entitlement to service connection for a disorder 
manifested by locking of the jaw.

8.  Entitlement to service connection for a chest disorder 
manifested by complaints of pain and shortness of breath with 
activity.

9.  Entitlement to a compensable disability rating for the 
residuals of a stress fracture of the right 3rd metatarsal.

10.  Entitlement to a compensable disability rating for the 
residuals of a stress fracture of the left tibia.

11.  Entitlement to a compensable disability rating for the 
residuals of a stress fracture of the right tibia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran had active duty from January 1993 to January 
1998.  These matters come to the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
rating decision the RO denied entitlement to service 
connection for the disorders shown on the title page, and in 
addition denied entitlement to service connection for hearing 
loss and an eye disorder.  The RO also granted service 
connection for the residuals of stress fractures of the right 
3rd metatarsal, the left tibia, and the right tibia, rated as 
non-compensable.  The veteran perfected an appeal of the 
denials of service connection and the assigned ratings.

In the January 1999 rating decision the RO also denied 
entitlement to a 10 percent rating based on the veteran 
having two or more service-connected non-compensable 
disabilities that interfere with normal employability, in 
accordance with 38 C.F.R. § 3.324 (2000).  The veteran 
expressed disagreement with the denial of the 10 percent 
rating, and in a June 1999 rating decision the RO granted 
entitlement to a 10 percent rating based on the provisions of 
38 C.F.R. § 3.324.  In a May 2000 statement the veteran 
withdrew his appeal on the issue of entitlement to service 
connection for hearing loss and an eye disorder.   

The issue of the veteran's entitlement to service connection 
for left and right knee disorders and compensable ratings for 
the residuals of stress fractures to the right 3rd 
metatarsal, the left tibia, and the right tibia will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
designated by the veteran, and provided him a VA medical 
examination in order to assist him in substantiating his 
claim for VA compensation benefits. 

2.  The medical evidence does not show that the veteran has a 
chronic left hand disability that is related to an in-service 
disease or injury.

3.  The medical evidence does not show that the veteran has a 
chronic right hand disability that is related to an in-
service disease or injury.

4.  The medical evidence does not show that the veteran has a 
chronic jaw disability that is related to an in-service 
disease or injury.

5.  The medical evidence does not show that the veteran has a 
chronic chest disability, claimed as costochondritis, that is 
related to an in-service disease or injury.


CONCLUSIONS OF LAW

1.  A chronic left hand disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991), as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).

2.  A chronic right hand disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991), as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); 
38 C.F.R. § 3.303 (2000).

3.  A chronic jaw disability was not incurred in or 
aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000); 38 C.F.R. § 3.303 (2000).

4.  A chronic chest disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991), as amended by the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000); 38 
C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that no relevant 
abnormalities were found during the veteran's July1992 
enlistment examination.  In February 1995 he reported having 
had intermittent abdominal pain for one year that was located 
on the right side of the rib cage along the costal arch.  The 
pain subsided with rest and was accompanied by shortness of 
breath.  The complaints did not result in any diagnosis, but 
he was given an inhaler.  He complained of lower abdominal 
pain in October 1995 of five to six months duration that 
occurred with physical activity.  The pain was located 
beneath the right costal margin.  At that time his complaints 
were assessed as costochondritis.  In January 1996 he 
complained of lower abdominal pain, and the treatment 
provider noted that he had experienced lower abdominal pain 
since October 1995, for which he had been seen multiple 
times.  Examination revealed no abnormalities, and his 
complaints were attributed to costochondritis.  He was again 
seen in April 1996, at which time his complaints were 
assessed as costochondritis.  He was provided pulmonary 
function tests in April 1996, the results of which were 
normal.  In August 1996 he reported having pain in the lower 
left chest, below the ribs, while running and exercising.  He 
complained of severe sub sternal chest pain in October 1996 
that resolved with rest. Examination showed minimal left 
lower quadrant tenderness and was negative for 
costochondritis.  X-ray studies of the chest in October 1995, 
October 1996, and November 1997 revealed no abnormalities.

In conjunction with his November 1997 separation examination 
the veteran reported having shortness of breath and pain 
under the ribs when involved in sports activities for long 
periods of time, and locking of the right hand when he  was 
trying to tighten a nut or bolt in a small space.  No 
relevant abnormalities were  found as the result of the 
physical examination.  The service medical records are 
otherwise silent for any complaints or clinical findings 
regarding the claimed disabilities.

The RO provided the veteran a VA medical examination in 
November 1998, during which he complained of shortness of 
breath with running more than two and a half miles.  He also 
reported having left upper quadrant abdominal pain that 
occurred with walking briskly or running.  The pain lasted 
10-15 minutes and resolved with rest.  He also complained of 
pain and stiffness in both hands.  He  stated that a tow bar 
had fallen on his right hand in 1995, which caused pain but  
no swelling or inflammation.  He denied having sought any 
medical treatment for his hand complaints.  He also reported 
a history of jaw locking when opening his mouth to yawn.  He 
denied having incurred any injury to the jaw or face.  He 
stated that he sometimes had pain in the right 
temporomandibular joint, but did not have difficulty chewing 
or swallowing.

On examination the veteran's posture, balance, and gait were  
normal.  Examination of the head and face, chest, 
cardiovascular system, neurological system, and abdomen was 
normal.  In examining the extremities the examiner found no 
evidence of deformity, inflammation, edema, atrophy, 
involuntary movements or fasciculations, locking, 
instability, swelling, nodules, or  tenderness.  The range of 
motion of the wrists and hands was normal, with no evidence 
of pain.  X-ray studies of both hands and the chest were all 
normal.  An electrocardiogram (EKG) showed bradycardia and 
non-specific T-wave abnormalities, but was otherwise 
unremarkable.  The examiner provided diagnoses of subjective  
complaints of shortness of breath, no disease found; 
costochondritis by history, no disease found; 
subjective complaints of pain and stiffness in both hands, no 
disease found; and temporomandibular joint bursitis by 
locking, by history.

In his September 1999 substantive appeal the veteran stated 
that he continued to have pain in the ribs and chest with 
exertion that interfered with his work and social activities.  
He claimed that the VA examination was not adequate because 
it did not include an X-ray of his hands and feet and because 
his jaw had not been examined.

During a May 2000 hearing the veteran testified that he 
continued to have pain in the left side of his chest and 
shortness of breath with strenuous activity that was 
alleviated with rest.  He stated that "once every blue moon" 
his jaw locked when he yawned, and he had to move his jaw 
about in order to shut his  mouth.  He denied that it 
interfered with eating.  He stated that during service his 
hands began to lock when he was using tools, to stay in a 
funny position for a couple of minutes, and then to resolve.  
He also stated that he had pain in the hands.  He denied 
having received any medical treatment for the jaw or hand 
problems or having reported the problems to a medical care 
provider.

Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson V. 
West, 12 Vet. App. 247, 253  (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin V. West, 13 Vet. 
App. 1(1999).

Determinations regarding service connection are to be based 
on review of the entire evidence of record.  See Wilson V. 
Derwinski, 2 Vet. App. 16, 19 (1991); 38 C.F.R. § 3.303(a).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107, as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No.106-475, § 
4, 114 Stat. 2096 (2000); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Analysis

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also in the case of a claim for disability  
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  The Veterans Claims Assistance Act of 2000, Pub. L. 
No.106-475, § 3(a), 114 Stat. 2096(2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).
In November 1998 the RO informed the veteran of the evidence  
needed to substantiate his claim.  The RO was unable to 
obtain his service  medical records from the National 
Personnel Records Center or the veteran's Army Reserve unit, 
and informed the veteran of that fact.  The veteran then 
provided copies of his service medical records, which he 
apparently obtained from his Army Reserve unit.  The veteran 
also submitted copies of his VA treatment records, which do 
not include any relevant evidence, and provided testimony at 
a hearing before the Board in May 2000.  The RO also provided 
the veteran a VA examination in November 1998 for the purpose 
of documenting any service-connected disorders.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to his claim.  The Board concludes that all relevant 
data has been obtained for determining the merits of the 
veteran's claim and that VA has fulfilled its obligation to 
assist him in the development of the facts of his case.

In denying service connection for the claimed disabilities in 
the January 1999 rating decision, the RO found that the 
claims for service connection were not well grounded.  The 
Veterans Claims Assistance Act of 2000, which applies to all 
claims not yet final as of the date of enactment on November 
9, 2000, eliminates the concept of a well-grounded claim.  In 
the June 1999 statement of the case, however, the RO provided 
the veteran with the laws and regulations pertaining to the 
establishment of service connection, and the veteran has 
presented evidence and arguments that go to the substantive 
merits of his  claims, not to whether the claims are well 
grounded.  The Board finds, therefore, that it can address 
the substantive merits of the claims for service  connection 
without prejudice to the veteran.  See Curry V. Brown, 7 Vet. 
App. 59, 68 (1994).

The service medical records are silent for any complaints or 
clinical findings pertaining to the hands or the jaw, and the 
veteran denied having reported the problems to a medical care 
provider.  He also denied having incurred any injury to the 
jaw or the hands while in service.  Although he has provided 
lay evidence of having experienced pain and locking of the 
hands and jaw, his statements are not probative of diagnoses 
of disability because he is not competent to provide evidence 
of a medical diagnosis.  Grottveit V. Brown, 5 Vet. App. 91, 
93 (1993).  In addition, pain, in the absence of medical 
evidence of an underlying disorder, does not constitute a 
"disability" for which service connection can be established.  
Sanchez-Benitez V. West, 13 Vet. App. 282 (1999).

The VA examiner in November 1998 found no clinical or 
diagnostic evidence of a jaw or hand disorder.  The examiner 
stated that, regarding the hands, no disease was found.  
Although he provided a diagnosis of temporomandibular joint 
bursitis by locking, that diagnosis was by history only and 
was not supported by any current clinical findings.  See 
Godfrey v. Brown, 8 Vet. App. 113, 121(1995) (the Board is 
not required to accept a doctor's opinion that is based on 
the veteran's recitation of medical history).  The 
physician's assessment is not, therefore, probative of a 
current diagnosis of disability.  Because the probative 
medical evidence does not show that the veteran has current 
hand or jaw disabilities that are related to an in- service 
disease or injury, the Board finds that the preponderance of 
the evidence is against the claim of entitlement to service 
connection for bilateral hand and jaw disorders.  Hickson, 12 
Vet. App. at 253.

The Board also finds that entitlement to service connection 
for a chest disorder manifested by complaints of pain and 
shortness of breath with activity is not warranted because 
the medical evidence does not show a current medical 
diagnosis of disability related to the veteran's subjective 
complaints.  The service medical records indicate that his 
complaints of pain in the right side of  the abdomen through 
April 1996 were assessed as costochondritis.  That diagnosis 
was based on the veteran's subjective symptoms, in that no 
objective evidence of disability was found on physical 
examination, by X-ray study, or as the result of pulmonary 
function tests.  In August 1996 his report of having pain in 
the lower left chest did not result in any assessment, and 
examination in October 1996 was negative for costochondritis.  
Therefore, the service medical records do not document a 
diagnosis of costochondritis subsequent to April 1996.

The veteran has provided testimony that he continues to have 
pain in the left side of his chest and shortness of breath 
with strenuous activity.  However, his statements dov not 
constitute a current diagnosis of disability because he is 
not competent to provide evidence that requires medical 
knowledge.  Grottveit, 5 Vet. App. at 93.  As previously 
stated, a subjective complaint, in the absence of a diagnosis 
of underlying disability, is not subject to service 
connection.  Sanchez-Benitez, 13 Vet App. at 282.  The VA 
examiner in November 1998 found no evidence of a disorder 
pertaining to the ribs, abdomen, or chest, and provided an 
assessment of costochondritis by history, no disease found.  
The reference to costochondritis by history is not probative 
of current disability in that no evidence of a disorder was 
then found.  Godfrey, 8 Vet. App. at 121.  Because the 
medical evidence does not show that the veteran has a current 
disability that is related to an in-service disease or 
injury, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a chest disorder manifested by complaints of 
pain and shortness of breath with activity.  Hickson, 12 Vet. 
App. at 253. 

ORDER

The claim of entitlement to service connection for a left 
hand disorder manifested by complaints of pain is denied.

The claim of entitlement to service connection for a right 
hand disorder manifested by complaints of pain and locking is 
denied.

The claim of entitlement to service connection for a disorder 
manifested by locking of the jaw is denied.

The claim of entitlement to service connection for a chest 
disorder manifested by complaints of pain and shortness of 
breath with activity is denied.


REMAND

As previously stated, the report of the examination that the 
veteran underwent on entering service in July 1992 is 
negative for any musculoskeletal disorders.  The veteran 
reported having pain in the right foot in March 1993 
following a 10-mile road march.  He was provided a bone scan 
of the pelvis and lower extremities at that time, which 
revealed findings compatible with stress fractures involving 
the proximal aspect of the right tibia, the distal end of the 
left tibia, and the 3rd metatarsal of the right foot.  There 
is no further reference to foot problems until June 1997, 
when he reported having a severe shooting pain from the 
bottom to the top of the foot with weight-bearing after 
having jumped off a truck.  He also reported having been told 
that he had flat feet.  An X-ray study of the right foot was 
normal, and physical examination revealed no abnormalities 
other than tenderness to palpation.  He was restricted from 
running for five days, given Motrin, and told to use an ace 
wrap.

In conjunction with the November 1998 VA medical examination 
the veteran complained of pain in the dorsal aspect of both 
feet with prolonged walking, standing, or running, more 
pronounced in the right foot.  He denied any history of 
trauma to the feet.  Examination revealed mild to moderate 
pes planus of the feet, which was the examiner's diagnosis.

During the May 2000 hearing the veteran testified that his 
feet hurt after marching while in service, and that his feet 
had hurt ever since.  Given the absence of any finding of pes 
planus on the veteran's July 1992 entrance examination, his 
complaints of foot pain after marching while in service, and 
the diagnosis of pes planus 10 months following his 
separation from service, the Board finds that additional 
development is required in order to determine whether the 
currently diagnosed bilateral pes planus is related to an in-
service disease or injury.

The RO granted service connection for the residuals of a 
stress fracture of the right 3rd metatarsal.  It is not clear 
from the evidence of record whether the veteran's complaints 
of pain in the right foot with prolonged walking are related 
to the service-connected stress fracture, to pes planus, or 
to another cause.

The service medical records also show that in October 1997 
the veteran complained of pain in the left knee and leg of 
three weeks' duration that was worse with activity.  He 
denied having incurred any trauma to the leg.  Examination 
showed tenderness to palpation, but no other abnormalities.  
His complaints at that time were assessed as anterior shin 
pain.  In conjunction with his November 1997 separation 
examination he reported having pain in his left knee with 
running and walking.  No abnormalities were found on physical 
examination.  In November 1997, following the separation 
examination, he again complained of pain in the left leg of 
one month's duration.  The treatment record indicates that he 
had previously been given a limited profile for 21 days with 
no running or  marching, but that the pain persisted.  He 
described the pain as shooting up the shin to the knee.  
Examination revealed tenderness to palpation, but no other 
irregularity.  His complaints at that time were assessed as 
shinsplints and tibial shaft syndrome.

VA treatment records show that in April 1998 the veteran 
complained of bilateral knee pain, worse in the left knee, of 
one year's duration.  He was scheduled to undergo examination 
in May 1998, but the report of that examination, if 
performed, is not of record.  In September 1998 he reported 
having had pain in both knees and the tibias for five years.  
Examination revealed tenderness to palpation along the 
inferior medial collateral ligaments; X-ray studies of the 
knees and tibias were normal.  The treating physician 
assessed the veteran's complaints as chronic medial 
collateral tendonitis, provided him with elastic knee braces 
for ligament support, and scheduled a bone scan.  The report 
of the bone scan, if performed, is not of record.

During the November 1998 examination the veteran reported 
having intermittent pain in the knees that radiated into the 
lower legs.  The pain was aggravated by prolonged standing, 
running, or walking.  Physical examination and X-ray studies 
of the knees were negative for any abnormalities, and the 
examiner provided an assessment of a history of stress 
fractures to the tibias.

The veteran testified in May 2000 that he continued to have 
pain in both knees that radiated into the lower legs.  He 
claimed that the knee pain was caused by the tibia stress 
fractures that were incurred in service.  It is not clear 
from the evidence of record whether the knee disorder, which 
has been diagnosed as chronic medial collateral tendonitis, 
represents a separate disability that may or may not be 
related to the in-service stress fractures.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, these issues 
are REMANDED to the RO for the following  development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No.106-475, is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fulfilled.  
For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent 
court decisions that are subsequently 
issued also should be considered.

2.  The RO should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who evaluated or treated the veteran for 
a lower extremity disorder since his 
separation from service.  After securing 
any necessary release, the RO should 
obtain copies of such records that are 
not in file.  Specifically, the RO should 
obtain the treatment records from the VA 
medical center (MC) or outpatient clinic 
in Austin and Temple, Texas, pertaining 
to the May 1998 orthopedic examination 
and the October 1999 bone scan, if 
performed.

3. After the development requested above 
has been completed to the extent 
possible, the RO should afford the 
veteran a VA orthopedic examination.  The 
purpose of the examination is to 
determine whether he has a bilateral foot 
and/or knee disorder that is related to 
service and to document the severity of 
the residuals, if any, of the in-service 
stress fractures to the right 3rd 
metatarsal and the tibias.  The claims 
file, including a copy of this remand, 
should be made available to and be 
reviewed by the examiner, and its receipt 
and review should be acknowledged in the 
examination report.  The examination 
should include any diagnostic tests or 
studies, including X-ray studies, a bone 
scan, or magnetic resonance imaging 
(MRI), that are deemed necessary for an 
accurate assessment, and the examiner 
should review the results of any testing 
prior to completion of the report.

The examiner should perform a thorough 
orthopedic examination of both lower 
extremities and provide a diagnosis for 
any pathology found.  Specifically, the 
examiner should determine whether the 
stress fractures to the right 3rd  
metatarsal, the left distal tibia, and 
the right proximal tibia that occurred in 
1993 resulted in any chronic residuals.  
If that determination is affirmative, the 
examiner should describe and document the 
nature and severity of the residuals of 
the stress fractures.  The examiner 
should provide an opinion on whether any 
resulting knee or ankle disability is 
mild, moderate, or marked.
The examiner should also provide an 
opinion on whether it is at least as 
likely as not that the mild bilateral pes 
planus that was diagnosed in November 
1998 is related to an in-service disease 
or injury, including marching or physical 
training.  The examiner should also 
provide an opinion on whether it is at 
least as likely as not that the bilateral 
chronic medial collateral tendonitis that 
was assessed in September 1998 is related 
to an in-service disease or injury, 
including marching or physical training.  
The examiner should provide the complete 
rationale for his/her opinions.

4.  The RO should then review the claims 
file to ensure that all of the required 
notices have been sent to the veteran, 
that all available evidence designated by 
the veteran has been obtained, and that 
the veteran has been notified of any 
evidence that could not be obtained.  The 
RO should also ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
ensure that the requested examination and 
opinions are in complete compliance with 
the directives of this remand and, if 
they are not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

5.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should adjudicate the substantive merits 
of the claims for service connection for 
a left knee disorder, a right knee 
disorder, a left foot disorder, and a 
right foot disorder other than the 
residuals of a stress fracture of the 3rd  
metatarsal.  The RO should also re-
adjudicate the assigned ratings for the 
residuals of stress fractures to the left 
tibia, the right tibia, and the right 3rd  
metatarsal, including the issue of staged 
ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
that contains notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No.103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and  Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals

 

